Case 2:11-cv-03992-ERK Document 25 Filed 07/19/20 Page 1 of 2 PageID #: 2020



UNITED STATES DISTRICT COURT                                    NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

Mark Orlando,

                              Petitioner,

                – against –                                   MEMORANDUM & ORDER

Nassau D.A. Office                                                   11-cv-3992 (ERK)

                              Respondent.



KORMAN, J.:


       I assume familiarity with the relevant procedural history of this case. Specifically, on

February 12, 2019, the Second Circuit reversed a judgment which had denied the petition for a

writ of habeas corpus by Mark Orlando, and directed the issuance of “a writ of habeas corpus to

Orlando on the sixtieth calendar day after the issuance of our mandate unless the District Attorney

of Nassau County has, by that time, taken concrete and substantial steps to expeditiously retry

Orlando.” Orlando v. Nassau Cty. Dist. Attorney's Office, 915 F.3d 113, 130 (2d Cir. 2019).

       On April 4, 2019, the Assistant District Attorney assigned to the case filed a letter outlining

the steps taken to retry petitioner. That same day, I found that they constituted “concrete and

substantial steps,” as required by the Second Circuit. On November 13, 2019, petitioner’s habeas

counsel filed a motion for reconsideration pursuant to Rule 60(b) on the grounds that it had been

nine months since the Court of Appeals issued its mandate, discovery was stalled, and a new trial

date was not yet set. The Assistant District Attorney responded on November 19, 2019, and

petitioner’s counsel replied on December 2.

       I deny petitioner’s Rule 60(b) motion. The transcript of several proceedings before the New

York Supreme Court Justice assigned to the case indicates that it is being treated by the judge and

                                                     1
Case 2:11-cv-03992-ERK Document 25 Filed 07/19/20 Page 2 of 2 PageID #: 2021



the District Attorney as if the judgment of conviction had been vacated, and the case is being

treated no differently than if the judgment of conviction had been reversed on direct appeal and a

new trial ordered. Indeed, the defendant was represented throughout the proceedings in state court

by newly assigned counsel. Under these circumstances, any complaints about the nature of the

discovery and the pace of proceedings should be made to the New York Supreme Court Justice

presiding over the case. There is no reason—nor does it seem appropriate—to interject myself in

managing the pace of discovery or trial. Indeed, the boilerplate order that I issue when I grant a

petition for a writ of habeas corpus simply provides that, “[r]espondent is directed to release

petitioner from the custody resulting from the judgment of conviction . . . The custodial status of

petitioner after the judgment here becomes final is to be determined by the New York courts in

accordance with the rules applicable to the detention of those awaiting retrial after the conviction

has been reversed on appeal. Rodriguez v. Heath, 138 F. Supp. 3d 237, 264 (E.D.N.Y. 2015), aff'd,

648 F. App’x 136 (2d Cir. 2016). Such an order was not issued in this case because of the

procedural posture. Nevertheless, as indicated above, the proceedings in the state court are moving

forward as if an order were issued.



                                         CONCLUSION

       Petitioner’s Rule 60(b) motion for reconsideration is denied.



                                                             SO ORDERED.

                                                             DRAFT
Brooklyn, New York                                           Edward R. Korman
July 19, 2020                                                United States District Judge




                                                 2
